﻿May I begin with a verse from
the Holy Koran:
(spoke in Arabic)
“To each is a goal
To which God turns him;
Then strive together
Towards all that is good.
Wheresoever ye are,
God will bring you
Together. For God
Hath power over all things.” (The Holy Koran, II:148)
(spoke in English)
I convey to you, Sir, and to the nations assembled
here the greetings of our people in this golden jubilee year
of Pakistan’s independence.
Soon after achieving its independence, Pakistan was
admitted to the United Nations. The half-century of
Pakistan’s and the United Nations existence has been
eventful. Through years of upheavals and dislocations,
through turbulence and brief moments of tranquillity, we
now stand at the threshold of a new century and a new
millennium. The theme of world affairs has been
transformed.
During these 50 years, Pakistan has demonstrated its
commitment to the principles and purposes of the Charter
of the United Nations in word and deed. We have
fulfilled our obligations to this Organization. We have
adhered to its resolutions. We have contributed politically
and materially to its collective endeavour to build peace
and promote prosperity. We are especially proud of our
contribution to United Nations peacekeeping operations
worldwide.
I wish to commend the Secretary-General, Mr. Kofi
Annan, for his determination and vision in carrying out
his responsibilities. I would like to assure him that
Pakistan will, as always, support all initiatives for the
realization of the objectives set out in the United Nations
Charter.
We are fortunate to have a person of your stature
and experience, Sir, to guide this session of the General
Assembly. The items on its agenda are important and
consequential, particularly the crucial issue of United
Nations reform. I wish you every success.
Doctrines of confrontation and containment are no
longer valid. The new idea of our times is that of global
partnership between the North and the South, the East and
the West. The United Nations must forge this global
compact. The creed of our era is peace and development.
This is what the United Nations must focus on as it
strives to bring about organizational reform. We support
the process of reform in the United Nations. In pursuing
this objective, we must bear in mind our successes and
failures of the past 50 years. The centrality and sanctity
of the Charter must be preserved as we move towards
reconfiguring the United Nations.
The United Nations today stands at the brink of
bankruptcy. The reform cannot and must not be victim to
the narrow strategic, political and administrative
preferences of a chosen few as a means of regaining the
Organization’s solvency. True reform has to take into
account the interests of all. The United Nations is a
universal Organization of 185 States and their 6 billion
people. The purpose of its creation was to serve the
interests of all humankind. This should be the guiding
principle for its reform.
There is undoubtedly need for reform. The map of
the world has been redrawn. Many new States have
emerged since 1945, when the United Nations was
established. The reform that is envisaged must be
designed to facilitate the objectives for which the United
7


Nations was created: to promote global peace, security,
cooperation and prosperity.
More than mere lip service must be done to the
principles enshrined in the United Nations Charter, such as
the sovereign equality of all its Members and equal rights
for all nations, large or small. The emergence of five veto-
wielding permanent members of the Security Council was
the consequence of an unfortunate afterthought. It was
completely incompatible with the democratic ethos of the
United Nations Charter. The result was the impotence and
inaction of the United Nations during the cold war years.
The legitimization and enlargement of the privileged club
of veto powers would deal a crippling body blow to the
ability of the United Nations to carry out its responsibilities.
The contours of a multipolar world are gradually
emerging. In the event of a resumption of great-Power
rivalries, the proliferation of the veto will once again freeze
the Security Council into irrelevance.
It is ironical that the countries which practice
democracy at home and advocate it abroad should want to
create a new aristocracy of States. Any decision on Security
Council reform that is not backed by the consensus of all
the Member States of the United Nations will erode the
credibility and undermine the legitimacy of the Council and
of the United Nations.
The Charter of the United Nations rejects hegemony.
International peace and security have to be built through
cooperative efforts. This entails the resolution of disputes
through negotiations, mediation and arbitration. It means
removing the causes of war and conflict. It involves the
promotion of global prosperity and development. It
necessitates adherence to the resolutions of the United
Nations, particularly those of the Security Council.
The enforcement of peace should be undertaken only
in response to actual acts of aggression or breaches. It must
be pursued collectively and fairly, not imposed arbitrarily
by the strong over the weak. Nowhere does the Charter
provide for pre-emptive penalties against States for arms
proliferation or presumed threats to peace.
A central weakness of the United Nations is that some
members are expected to pay their contributions to its
budget fully, unconditionally and on time, while others
delay payments. The principle of capacity-to-pay-is fair; it
should not be unilaterally discarded. At the same time,
alternate sources of funding have to be explored in order to
make the United Nations immune to pressure, unhealthy
influence and hostile onslaughts.
The intention of the Charter was to place the United
Nations at the apex of the system of international
organizations that were created at the end of the Second
World War. The Charter rightly perceived political,
security, economic, social, cultural and humanitarian
issues to be interrelated. It therefore called for
coordinated approaches and policies to address those
issues. To achieve this, it is essential for the United
Nations to become the central link for the entire family of
international organizations, without exception. Only then
will the world community be able to address successfully
the host of diverse, complex and interrelated problems it
confronts.
On its fiftieth anniversary, Pakistan — like the
United Nations — has embarked upon the course of
reform and renewal. In this endeavour, we are inspired by
the eternal ideals of Islam in which justice, equity and
human rights, especially those of women and minorities,
are the central pillars. Islam draws no distinction between
creeds. It accepts all religions. Thus, the Holy Koran
declares:
(spoke in Arabic)
“Say ye: We believe
In God, and the revelation
Given to us, and to Abraham,
Isma¯ ı¯l, Isaac, Jacob,
And the Tribes, and that given
To Moses and Jesus, and that given
To (all) Prophets from their Lord:
We make no difference
Between one and another of them:
And we bow to God (in Islam).'” (The Holy Koran,
II:136)
(spoke in English)
My Government is vigorously addressing the
political, economic and social problems we inherited from
the past. We have taken measures to consolidate
parliamentary democracy through constitutional means; to
restore financial equilibrium through austerity and
structural adjustments while enhancing business incentives
and economic liberalization; to combat corruption, drugs
and terrorism — which is often sponsored from abroad —
through effective law enforcement and speedy and fair
justice.
8


These policies have yielded dividends. We look to the
future with hope and optimism. Our economy is open and
dynamic. Domestic and foreign investment is growing
rapidly. Our people are imaginative, skilful and hard-
working. We have demonstrated that we can master the
most advanced technologies. We can now deter external
aggression. With confidence in ourselves, we seek
friendship and cooperation with all our neighbours on the
basis of equality.
Pakistan strives for peace and stability in its region.
We seek an early end to the conflict in Afghanistan; a just
and fair settlement of the Jammu and Kashmir dispute in
accordance with the resolutions of the United Nations; an
end to the wasteful arms race in South Asia; and the
development of the immense economic and commercial
potential of South and Central Asia.
We have the courage to strive for peace and the
wisdom to know that it is essential for development. South
Asia, with one-fifth of the world’s population, remains
mired in poverty and deprivation. I call upon India to join
us in liberating our peoples from the dreadful grip of
poverty. This can only be achieved by removing the causes
of conflict and hostility.
The conflict that has ravaged Afghanistan for almost
two decades must be brought to an end. No country in the
world has suffered more than Pakistan as a consequence of
the turmoil. We therefore have a vital interest in the
restoration of durable peace and stability in Afghanistan.
Towards this end we have been in contact with all Afghan
groups in support of the efforts of the United Nations
aimed at promoting an intra-Afghan peace process.
We favour no faction in Afghanistan. We have
recognized the present authorities in Kabul, as we did the
previous entities that controlled the capital. We have
encouraged moderation and dialogue so that a stable, multi-
ethnic Government can emerge. We request the Secretary-
General of the United Nations to take specific initiatives for
the early restoration of peace and the preservation of the
sovereignty, unity and territorial integrity of Afghanistan.
My Government has also taken initiatives to resume
the stalled dialogue with India. We had agreed last June on
a comprehensive agenda and a mechanism to deal with all
issues, including the core issue of Jammu and Kashmir, in
a sustained manner. We have, unfortunately, not yet
succeeded in setting up the agreed mechanism to launch
substantive negotiations on all the issues on the agenda of
our dialogue. We hope that India will reciprocate our
sincerity of purpose in substantively addressing all the
issues and carrying forward this process of dialogue to a
positive outcome.
The resolutions of the Security Council define
Kashmir as a disputed territory whose accession to either
Pakistan or India is to be determined through a plebiscite
supervised by the United Nations. Under the Simla
Agreement of 1972, India agreed to a final settlement of
the Jammu and Kashmir dispute with Pakistan.
The existence of the Kashmir dispute cannot be
denied. The right of self-determination is sacrosanct. It
has repeatedly been affirmed by the United Nations. The
people of Kashmir are justified in asking why this pledge
by the international community has not been honoured as
yet. The Security Council cannot be selective in the
implementation of its resolutions.
The Kashmiri people have risen against Indian
occupation. Their resolute struggle for the restitution of
their fundamental rights belies the claim that Kashmir is
an integral part of India.
I am sad to say that the repression of the people of
Jammu and Kashmir continues unabated. More than
600,000 Indian troops in Kashmir continue to brutalize
the people. Custodial killings, disappearances, arbitrary
arrests and summary executions are daily occurrences.
Thousands of Kashmiri civilians have been killed, while
32,000 languish in detention centres. I learned just this
morning of the shelling of Arin in Kashmir by the Indian
forces yesterday, a mortar attack in which 11 persons
were killed and 12 injured. Six children and three women
were among the dead. This is an altogether familiar
occurrence in occupied Kashmir.
If India is serious in its allegation that the conflict in
Kashmir is being stoked by interference from Pakistan it
should have no hesitation in allowing the United Nations
observers present in Kashmir to verify this claim. We
hope that the United Nations will increase the number of
these observers and ask India to allow their stationing on
its side of the line of control as well.
The international community has a responsibility to
bring about a just settlement of the Kashmir dispute. The
pledge of self-determination given to the people of
Jammu and Kashmir has to be redeemed. On our part, we
welcome the offers made by the Secretary-General, the
United States and others to help in resolving the Kashmir
dispute.
9


My Government will persevere in the dialogue with
India for the sake of our people and the peoples of South
Asia. We hope that India can be persuaded to take some
steps to create a climate conducive to the success of the
talks. These could include, first, a halt in its campaign of
repression against the people of Kashmir; secondly, the
withdrawal of at least those Indian troops which are
engaged in internal repression in Kashmir; and, finally, the
evolution of a mechanism to take into account the wishes
of the Kashmiri people, as stipulated by the United Nations,
for a final settlement.
It is imperative now to negotiate arrangements to
strengthen peace and security between India and Pakistan.
Since 1974 Pakistan has pursued its proposal for a nuclear-
weapon-free zone in South Asia. On the other hand, India
has taken successive steps to escalate its nuclear and
missile capabilities. What does India mean when it
repeatedly asserts that its nuclear option is “open”? Does
this imply that, like chemical weapons, India has already
manufactured nuclear weapons? In the absence of any
assurances to the contrary, Pakistan will have to assume the
worst.
India’s nuclear-capable Prithvi missile is being serially
produced. These missiles specifically target Pakistan. They
have been moved adjacent to our borders. This creates a
hair-trigger security environment. The development and
possible deployment of the medium-range Agni missile and
India’s planned acquisition of theatre missile-defence
systems will further aggravate this tense security
environment. It will evoke the natural response from
Pakistan to safeguard and augment its security and
deterrence capability. India must be persuaded to reverse its
missile programme.
To preserve peace and stability in South Asia and
beyond, we propose that Pakistan and India should reach
agreement for mutual and equal restraint in the nuclear and
ballistic fields. In this context, we are deeply concerned
about India’s acquisition of missiles and its plans for the
acquisition of anti-missile systems. We also propose a
similar arrangement for mutual and equitable restraint on
conventional weapons which ensures equal security to both
Pakistan and India.
We are prepared to conclude and strengthen
confidence- building measures. As a first step, we could
agree on a set of principles to guide future bilateral arms-
control arrangements.
We believe that a just settlement of the Jammu and
Kashmir dispute and progress on the issues of peace and
security will usher in an era of amity and progress in
South Asia. To facilitate the realization of this objective,
I offer today, from this rostrum, to open negotiations on
a treaty of non-aggression between Pakistan and India.
There are many areas in which we can cooperate for
mutual benefit. Trade liberalization can take place on an
equitable basis. Significant foreign investment can be
drawn to the region.
In the expectation that the Pakistan-India dialogue
will have made a heartening advance by next year, my
Government intends to host a regional economic summit
in 1998, which could help to open new vistas for
economic progress and prosperity for our region.
All this and much more can be achieved if India
joins us in pursuing our current dialogue to its successful
culmination. We have demonstrated our sincerity of
purpose. It is for India to reciprocate.
Located at the nexus of Central Asia, South Asia and
the Middle East, Pakistan can contribute to and gain from
the economic growth and interaction between these
dynamic regions. The United Nations and its family of
organizations have a crucial role to play in generating
prosperity and restoring peace with justice to these vital
regions of the world.
Today, I wish to renew Pakistan’s commitment to
the United Nations, to its purposes and principles and to
its vision of a world where genuine peace reigns and
prosperity is universal. The vision of the founding fathers
of the United Nations must continue to serve as a beacon
guiding us across the uncharted waters of the coming
millennium. The Charter of the United Nations and its
timeless principles provide us the anchor to weather
turmoil and turbulence. Let us renew our determination to
defend and preserve this anchor of hope and faith. Let not
political expediencies infringe or erode the fundamentals
of international cooperation enshrined in the Charter.
We in Pakistan, who had dared to dream of freedom
50 years ago, are resolved to defend freedom — freedom
from war, oppression, injustice, poverty and deprivation.
Let us all move together towards realizing the vision of
the United Nations.
10




